MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                         Dec 30 2015, 7:07 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                        Gregory F. Zoeller
Lawrenceburg, Indiana                                   Attorney General of Indiana
                                                        Richard C. Webster
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Edward Jones, Jr.,                                      December 30, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        15A01-1506-CR-623
        v.                                              Appeal from the Dearborn
                                                        Superior Court
State of Indiana,                                       The Honorable Sally A.
Appellee-Plaintiff                                      McLaughlin, Judge
                                                        Trial Court Cause No.
                                                        15D02-1212-FC-263



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A01-1506-CR-623 | December 30, 2015         Page 1 of 4
[1]   Edward Jones appeals the judgment of the trial court ordering him to serve four

      years of his previously suspended sentence following his second probation

      violation. Finding no error, we affirm.


                                                    Facts
[2]   On August 19, 2013, Jones pleaded guilty to two counts of class C felony

      intimidation with a deadly weapon and several class C misdemeanors—hunting

      without the consent of the landowner, illegal possession/taking of white tail

      deer, illegal possession/taking of river otter, hunting deer with illegal devices,

      and a taxidermist violation. The trial court sentenced Jones to consecutive

      terms of eight and two years for the intimidation convictions and to 60-day

      terms for each misdemeanor conviction, to be served concurrently to each other

      and to the intimidation terms. This resulted in a total sentence of ten years, of

      which the trial court ordered Jones to serve two years incarcerated and eight

      years under supervised probation.


[3]   On December 12, 2013, the trial court ordered Jones to serve 180 days of his

      previously suspended sentence after he admitted to violating the terms of his

      probation. On March 31, 2015, the trial court found that Jones had violated

      the terms of his probation a second time after Jones admitted to stealing

      hunting equipment and hunting illegally. As a result, on May 20, 2015, the trial

      court ordered him to serve an additional four years of his previously suspended

      sentence. Jones now appeals.




      Court of Appeals of Indiana | Memorandum Decision 15A01-1506-CR-623 | December 30, 2015   Page 2 of 4
                                   Discussion and Decision
[4]   Probation is not a right to which a criminal defendant is entitled, but rather a

      matter of grace left to the discretion of the trial court. Prewitt v. State, 878

      N.E.2d 184, 188 (Ind. 2007). The trial court has discretion to determine the

      conditions of probation and to revoke probation if those conditions are violated.

      Id. “If this discretion were not afforded to trial courts and sentences were

      scrutinized too severely on appeal, trial judges might be less inclined to order

      probation to future defendants.” Id. Accordingly, we review a trial court’s

      decision to revoke probation only for an abuse of discretion. Id.


[5]   Here, the trial court found that Jones suffers from Huntington’s disease. Jones

      argues that the trial court’s decision to revoke four years of his probation “was

      not necessary to bring about his reform” in light of this circumstance.

      Appellant’s Br. p. 10. While taking Jones’s disease into account, the trial court

      nevertheless determined that other circumstances counseled in favor of revoking

      four years of his probation.


[6]   The trial court first noted that Jones has shown a persistent disregard for the

      terms of his probation, as this is his second violation. Furthermore, the trial

      court found these new violations to be particularly serious, in that they were

      new criminal offenses, similar in nature to Jones’s initial criminal offenses, that

      represent a continuation of his original criminal conduct. The trial court also

      took into account Jones’s long list of prior convictions, many of which relate to

      hunting. Finally, the trial acknowledged Jones’s diagnosis, but noted that the


      Court of Appeals of Indiana | Memorandum Decision 15A01-1506-CR-623 | December 30, 2015   Page 3 of 4
      disease was not so debilitating as to inhibit him from committing the new

      crimes.


[7]   At the hearing, Jones introduced a medical research paper that suggests that

      sufferers of diseases such as Huntington’s are more likely to commit crimes

      such as theft. Appellant’s App. p. 278. We acknowledge that a trial court

      would be acting well within its discretion to take such evidence into

      consideration in a probation revocation proceeding. However, while we

      assume the research paper accurately characterizes those who suffer from such

      diseases generally, we note that there is no evidence in the record that indicates

      to what extent Jones’s disease had progressed when he committed the

      violations at issue here, or that the violations came as a result of the disease.

      See id. at 226-38. Finally, we note that the trial court opted not to impose the

      maximum sanction in this case, affording Jones some lenience by leaving a

      large portion of his initial sentence suspended to probation. We cannot say that

      the trial court abused its discretion under these circumstances.


[8]   The judgment of the trial court is affirmed.


      Bradford, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 15A01-1506-CR-623 | December 30, 2015   Page 4 of 4